IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00271-CR

FREDERICK LOUIS PITTS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 08-03413-CRF-85


                          MEMORANDUM OPINION


      On August 9, 2013, Frederick Pitts filed a pro se notice of appeal and a pauper’s

oath requesting appointment of counsel and a free record. Pitts’s imposition of sentence

was on April 11, 2012 and the judgments of conviction were signed on May 11, 2012.

His notice of appeal is untimely, and we have no jurisdiction of an untimely appeal. See

TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no

appellate jurisdiction where notice of appeal is untimely).
         Accordingly, this appeal is dismissed.1




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 22, 2013
Do not publish
[CRPM]




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Pitts v. State                                                                                      Page 2